Citation Nr: 0920712	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-11 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 5, 
2003, for service connection for left knee arthritis.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel











INTRODUCTION

The Veteran served on active duty from September 1951 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, that denied the above claim.

The Veteran's claim of entitlement to service connection for 
a left knee disability had previously been denied by the RO 
by rating decisions dated in October 1974 and May 1998.  The 
Veteran filed an application to reopen his previously denied 
claim of entitlement to service connection for a left knee 
disability on December 5, 2003.  By rating decision dated in 
August 2004, the RO declined to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for a left knee disability on the basis that new and material 
evidence had not been received.  

In an April 2005 rating decision, the RO reopened and denied 
the Veteran's claim.  In July 2006, the Board remanded the 
Veteran's claim for further development, and by rating 
decision dated in January 2007, the RO granted service 
connection for left knee arthritis and assigned a 10 percent 
disability rating, effective December 5, 2003, the date of 
receipt of the Veteran's application to reopen his previously 
denied claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's application to reopen his previously denied 
claim of entitlement to service connection for a left knee 
disability was filed at the RO on December 5, 2003.
2.  A rating decision dated in January 2007 awarded service 
connection for left knee arthritis and assigned the same a 10 
percent disability rating, effective December 5, 2003, the 
date of the Veteran's application to reopen his previously 
denied claim.

3.  There was no informal or formal claim, or written intent 
to file a claim of entitlement to service connection for a 
left knee disability dated after May 6, 1998, the date of the 
last final denial of the Veteran's claim, and prior to 
December 5, 2003, the date of the Veteran's application to 
reopen his previously denied claim. 


CONCLUSION OF LAW

The criteria for an effective date earlier than December 5, 
2003, for service connection for left knee arthritis have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  
Thus, any error related to this element is harmless.

In this case, the RO provided VCAA notice to the Veteran on 
the underlying issue of entitlement to service connection for 
left knee arthritis in a letter dated in December 2003.  A 
January 2007 rating decision granted service connection for 
left knee arthritis.  Entitlement to an earlier effective 
date is a downstream issue from that of service connection, 
for which a VCAA letter was duly sent in December 2003, thus 
another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  It appears that the Court has also determined 
that the statutory scheme does not require another VCAA 
notice letter in a case such as this where the Veteran was 
furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  In any event, the RO provided VCAA 
notice in April 2008 pertaining to the Veteran's claim for an 
earlier effective date.

VA has fulfilled its duty to notify the Veteran in this case.  
In the December 2003 and April 2008 letters, the RO informed 
the Veteran of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate his claim, and which party was responsible for 
obtaining the evidence. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has generally 
advised the Veteran to submit any evidence in support of his 
claim which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Id.; but see VA O.G.C. Prec. Op. No. 1- 
2004 (Feb. 24, 2004).  The Veteran has not indicated, and 
there is no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duties to notify and assist the Veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Earlier Effective Date

As noted above, the Veteran's claims of entitlement to 
service connection for a left knee disability were previously 
denied by rating decisions dated in October 1974 and May 
1998.  The Veteran was notified of those decisions but failed 
to perfect timely appeals.  The decisions became final.

The Veteran filed an application to reopen his previously 
denied claim of entitlement to service connection for a left 
knee disability on December 5, 2003.  As discussed above, the 
RO reopened the Veteran's previously denied claim in an April 
2005 rating decision.  By rating decision dated in January 
2007, the RO granted service connection for left knee 
arthritis and assigned a 10 percent disability rating, 
effective December 5, 2003, the date of receipt of the 
Veteran's application to reopen his previously denied claim.

The Veteran, in his January 2007 claim of entitlement to an 
earlier effective date for service connection for left knee 
arthritis, contends that the appropriate effective date 
should be March 19, 1998, the date of his most recent claim 
of entitlement to service connection for a left knee 
disability, filed prior to his December 5, 2003 application 
to reopen his previously denied claim.  

At the time of his hearing before a Decision Review Officer 
at the RO in St. Petersburg, Florida, in January 2008, the 
Veteran asserted that the appropriate effective date should 
be either October 15, 1974, or May 6, 1998, the dates upon 
which he was previously denied service connection for a left 
knee disability.  The Veteran offered testimony that he 
received misleading representation as to how the appeal 
process works, and that he was misled by the VA since 1974.  
However, the record indicates that enclosed with the October 
1974 rating decision was a notice document titled VA - Your 
Rights To Appeal Our Decision (VA Form 1-4107) in which the 
complete appellate process was fully explained, to include 
the time required in which to perfect a substantive appeal.  
Similar notice was provided to the Veteran along with the May 
1998 rating decision.  As such, the Board finds that the 
Veteran had been provided adequate notice at the time of the 
foregoing decisions as to the requirements for timely 
submitting an appeal of an unfavorable decision.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. App. 
413 (1999).

With regard to whether an informal or formal claim, or 
written intent to file an application to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for a left knee disability was filed after the May 6, 1998, 
last final denial of the Veteran's claim, and prior to the 
December 5, 2003, application to reopen the previously denied 
claim, the Board finds no evidence of there being such a 
claim.  

The Board also notes that the Veteran, in his testimony 
before the RO in January 2008, and by his statements 
associated with his claims file, continues to disagree with 
the decisions as to entitlement to service connection for a 
left knee disability rendered in October 1974 and May 1998.  
Specifically, the Veteran asserts that he was entitled to VA 
examinations in conjunction with his previously denied claims 
of entitlement to service connection for a left knee 
disability.  As discussed above, the decisions rendered in 
October 1974 and May 1998 became final as the Veteran failed 
to perfect a timely appeal.  The only way the Veteran could 
attempt to overcome the finality of the prior decisions in an 
attempt to gain an earlier effective date besides reopening 
based upon the submission of new and material evidence, is to 
request a revision of any of those decisions based on clear 
and unmistakable error (CUE).  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 
5109A(a).  The Veteran has not alleged CUE in any of the 
prior decision, thus, the decisions are not subject to 
revision in the absence of CUE in the decision.  38 U.S.C.A. 
§§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

An effective date of an award of service connection is not 
based on the earliest medical evidence showing a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the 
Veteran did not file a formal or informal application for 
service connection for left knee arthritis prior to December 
5, 2003, VA is precluded, as a matter of law, from granting 
an effective date for the award of service connection prior 
to that date.  As such, this appeal must be denied because 
the RO has already assigned the earliest possible effective 
date provided by law.

As the preponderance of the evidence is against the claim of 
entitlement to an effective date earlier than December 5, 
2003, for service connection for left knee arthritis, the 
benefit-of-the-doubt standard of proof does not apply, and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than December 5, 2003, for service 
connection for left knee arthritis is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


